  Case 19-00981      Doc 15     Filed 01/28/20 Entered 01/28/20 13:02:13           Desc Main
                                  Document     Page 1 of 5


                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: Amrita Patel & Cory Davis          )                 Bankruptcy Case No. 19-22865
                                          )
_________________________________________ )
                                          )
DUPAGE CREDIT UNION,                      )                Chapter 7
                  Plaintiff,              )
      vs.                                 )                Adversary No: 19-00981
                                          )
CORY DAVIS,                               )
                  Defendant.              )                Judge Baer

                             AMENDED NOTICE OF ANSWER
                              IN ADVERSARY PROCEEDING
The following party(s) have been served via CM/ECF:
Christine M. Ryan, attorney Dupage Credit Union

The following party(s) have been served via first-class U.S. mail:
Cory Davis, 722 Four Seasons Blvd., Aurora, IL 60504


                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that copies of this Answer were served to the above
persons or entities in the manner of service referenced above. Service was deposited in the U.S.
Mail at Wheeling, Illinois 60090, on or before January 28, 2020, with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.


                                                           Respectfully Submitted,

                                                           /s/ Alexander Preber
                                                          Alexander Preber, A.R.D.C. #6324520
                                                           Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
 Case 19-00981       Doc 15     Filed 01/28/20 Entered 01/28/20 13:02:13           Desc Main
                                  Document     Page 2 of 5


                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: Amrita Patel & Cory Davis          )                 Bankruptcy Case No. 19-22865
                                          )
_________________________________________ )
                                          )
DUPAGE CREDIT UNION,                      )                Chapter 7
                  Plaintiff,              )
      vs.                                 )                Adversary No: 19-00981
                                          )
CORY DAVIS,                               )
                  Defendant.              )                Judge Baer


                 AMENDED ANSWER IN ADVERSARY PROCEEDING

      Now Comes CORY DAVIS, by and through his attorneys, David M. Siegel and

Associates, to respond to DUPAGE CREIT UNION’S Complaint, and states as follows:


   1) This honorable court has jurisdiction over this obligation pursuant to 28 U.S.C §1334.
      This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157 (b)(2)(J). Venue is
      proper pursuant to 28 U.S.C. §1408 and § 1409.
         a. Admitted.

   2) This case was commenced by the debtor’s voluntary petition for relief under Chapter 7 of
      Title 11 of the United States Code on August 14, 2019.
          a. Admitted.

   3) In his voluntary petition, Schedule I, Debtor CORY DAVIS reports that he is unemployed.
      (See Exhibit A, Schedule I.)
          a. Admitted.

   4) In his statement of Financial Affairs, Part 2, Paragraph 4 Debtor CORY DAVIS reports
      that he has $0.00 gross income from January 1 of the current year until the date filed for
      bankruptcy, $0.00 gross income for the last calendar year from January 1 to December
      31, 2018, and $0.00 gross income for the Calendar year before that from January 1 to
      December 31, 2017. (See Exhibit D, Statement of Financial Affairs.)
          a. Admitted in part, Denied in part.
                  i. Admitted, that at the time of filing the Statement of financial affairs
                     did reflect what is stated above.
Case 19-00981     Doc 15    Filed 01/28/20 Entered 01/28/20 13:02:13        Desc Main
                              Document     Page 3 of 5


               ii. Denied in part, Amended Statement of financial affairs was filed on
                   12/24/19. In which, CORY DAVIS reported to make $11,191.00 gross
                   income in the current year until the date filed for bankruptcy,
                   $53,342.00 gross income for the last calendar year from January 1 to
                   December 31, 2018, and $53,000.00 gross income for the Calendar
                   year before that from January 1 to December 31, 2017. (See
                   Defendant’s Exhibit 1)

 5) In his voluntary petition, Schedule E/F, Debtor CORY DAVIS reports an unsecured claim
    held by DUPAGE CREDIT UNION in the amount of $3,061.00 (See Exhibit C, Schedule
    E/F.)
        a. Admitted.

 6) Said unsecured claim is based on a Loan and Security Agreement entered between
    Debtor/Defendant CORY DAVIS and Creditor/Plaintiff DUPAGE CREDIT UNION in the
    initial amount of $2,842.65 on February 5, 2019. (See Exhibit D, Loan and Security
    Agreement.)
         a. Admitted

 7) On February 5, 2019, when applying for the loan for debt consolidation from creditor
    DUPAGE CREDIT UNION, Debtor CORY DAVIS indicated that he had been employed
    as an Area Manages for Auntie Anne’s since 3/22/2014 and his gross annual salary was
    $60,999.96. (See Exhibit E, written and endorsed loan Application.)
        a. Admitted

 8) On February 5, 2019, Debtor CORY DAVIS accepted $2,842.65 in funds under the Loan
    Security Agreement at 8.24% fixed annual percentage rate over 12 months with monthly
    payments of $247.24. (See Exhibit D.)
       a. Admitted

 9) Debtor CORY DAVIS has not remitted any payments under the terms of the Loan Security
    Agreement. (See Exhibit F, payment history.)
       a. Admitted

 10) The Application presented by Debtor CORY DAVIS was submitted to Creditor DUPAGE
     CREDIT UNION under false pretenses, with false representations of employment and
     annual income, and with actual fraud and intent to defraud Creditor DUPAGE CREDIT
     UNION, a financial institution.
        a. Denied
Case 19-00981      Doc 15      Filed 01/28/20 Entered 01/28/20 13:02:13             Desc Main
                                 Document     Page 4 of 5


                 i. CORY DAVIS, was employed with Auntie Anne’s (paid by Chestnut
                    Land Company) in 2018, and had worked there throughout February
                    2019. A copy of his W-2 for 2018, as well as pay statements for
                    2/8/2019, 2/22/19, 3/8/19, & 3/22/19 has been supplied to plaintiff
                    counsel on 10/24/19. They show that CORY DAVIS was indeed
                    working and signed a perfectly true statement when entering the
                    contract with DUPAGE CREDIT UNION. The 2018 W-2 and pay
                    statements have been attached to this answer. (See Defendant’s
                    Exhibit 2)

 11) The information provided by CORY DAVIS in the loan application was materially false
     with respect to Debtor’s financial condition.
         a. Denied
                 i. Reasoning for the denial is the same in answer #10.

 12) Debtor CORY DAVIS is liable for the money obtained under the Loan and Security
     Agreement, and Creditor DUPAGE CREDIT UNION reasonably relied upon the
     employment and annual gross income information provided by Debtor CORY DAVIS in
     obtaining the loan, to the detriment of Creditor DUPAGE CREDIT UNION.
        a. Admit in part, deny in part
                 i. Admit: CORY DAVIS was liable for the debt.
                ii. Deny: DUPAGE CREDIT UNION reasonably relied on employment
                    and annual gross income. Also deny that CORY DAVIS is still liable.

 13) Debtor CORY DAVIS intended to deceive Creditor DUPAGE CREDIT UNION in
     obtaining the loans which is apparent by his failure to make any payments under the
     Loan and Security Agreement.
        a. Denied.

 14) Pursuant to Bankruptcy Code §523 (a)(2)(A), a discharge under §§727, 1141, 1228(a),
     1228(b), or 1328(3) does not discharge an individual debtor for any debt for money to
     the extent obtained by the use of a statement in writing that is materially false, respecting
     the debtor’s financial condition, on which the creditor to whom the debtor is liable for
     such money reasonably relied, and that the debtor caused to be made with intent to
     deceive.
         a. Admitted

 15) Under §523(a)(2)(A), Debtor CORY DAVIS should be denied discharge of the monies
     owed on the February 5, 2019 unsecured Loan and Security Agreement to Creditor
     DUPAGE CREDIT UNION due to his intent to deceive Creditor DUPAGE CREDIT
  Case 19-00981      Doc 15     Filed 01/28/20 Entered 01/28/20 13:02:13           Desc Main
                                  Document     Page 5 of 5


       UNION as such money was obtained by materially false information respecting the
       debtor’s financial condition upon which Creditor DUPAGE CREDIT UNION reasonably
       relied in granting the loan.
           a. Denied

   16) There is currently due and owing on the Loan and Security Agreement the amount of
       $3,131.78 for principal and accrued interest which remains due plus continuing
       contractual interest at 8.24%, 0.67 per diem. (See Exhibit F.)
           a. Without knowledge, therefore denied.

   17) DUPAGE CREDIT UNION consents to entry of final orders on judgement by the
       bankruptcy court.
          a. Not required to Admit or Deny



       Wherefore, CORY DAVIS, Defendant, prays that the Court deny DUPAGE CREDIT

UNION’S complaint, and any other legal or equitable relief that the court deems just.


                                            Respectfully Submitted,

                                            /s/ Alexander Preber
                                            Alexander Preber, IARDC#6324520
                                            Attorney for Debtor

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
